FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10358

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00025-RCC

  v.
                                                 MEMORANDUM*
FRANCISCO MORELOS-GRACIDAS,
a.k.a. Francisco Moreles, a.k.a. Francisco
Morelos, a.k.a. Francisco Morelos-
Gonzalez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Francisco Morelos-Gracidas appeals from the district court’s judgment and

challenges the 37-month sentence imposed following his guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
attempted reentry after deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Morelos-Gracidas contends that the district court erred by failing to discuss

its reasons for declining to give him a downward departure or variance for cultural

assimilation. We do not review this claim except as part of our review of the

substantive reasonableness of the sentence. See United States v. Vasquez-Cruz,

692 F.3d 1001, 1004-08 (9th Cir. 2012), cert. denied, 134 S. Ct. 76 (2013).

Contrary to Morelos-Gracidas’s argument, the district court did not abuse its

discretion in imposing his sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The below-Guidelines sentence is substantively reasonable in light of the

18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Morelos-Gracidas’s criminal and immigration history. See id.

      AFFIRMED.




                                         2                              13-10358